DETAILED ACTION
The communication received on 08/27/2021 is acknowledged by the Examiner.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In respective claims 1 and 11, it is unclear what “process components” or “quality characteristics” of at least the manufactured creped product means in the context of the claimed invention.  For example, is “process components” defined by process variables such as turbidity, conductivity, pH and the like or alternatively, physical components of a process flow or manufacturing process.  Similarly, the word “models” could be defined as algorithms or computer software or alternatively, a physical model.      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by David Buist et al. (US 20190024316 A1) in view of William A. Von Drasek  et al. (US 20160340830 A1). 

Regarding claim 1, Buist discloses:  A method of proactive process intervention in an industrial facility manufacturing creped products via a chemical feed stage and a Yankee dryer stage (Title; Abstract discloses “A method is provided for decision support in regulating an adhesive coating applied to Yankee dryers.” Fig. 1 depicts substantially the same configuration as the claimed invention, particularly, in Applicant disclosure’s Fig. 1.  Para [0002] discloses “manufacture of creped products such as, e.g., bath tissue, paper towels, napkins, etc.” Para [0025] discloses “The coating application system 118 may generally include one or more chemical additives provided in determined relative quantities into a mixing tank…”), wherein the chemical feed stage comprises a stock with one or more fiber sources from which a fibrous sheet is generated and transferred to engage a surface of the Yankee dryer (Para [0003-0004]), and wherein the Yankee dryer stage comprises an adhesive coating application unit and at least one blade configured to disengage the fibrous sheet from the surface of the Yankee dryer (Para [0003-0004]), the method comprising: generating signals from a plurality of online sensors, the signals corresponding to directly measured variables for respective process components (Figs. 1 and 2, para [0027] discloses “Online sensors are well known in the art for the purpose of sensing or calculating characteristics such as turbidity, conductivity, pH and the like, and exemplary such sensors are considered as being fully compatible with the scope of a system and method as disclosed herein. The term “online” as used herein may generally refer to the use of a sensor or sensor elements proximally located to the machine or associated process elements and generating output signals in real time.”); selectively retrieving information from models relating combinations of at least the directly measured variables to respective quality characteristics of at least the manufactured creped product (Figs. 1-2, para [0036] discloses “The controller 132 may be configured to include certain correlations, equations and/or algorithms in a local data storage, while continuously or periodically transmitting relevant data to the historical server, and for example periodically retrieving any changes to the correlations, equations and/or algorithms as may be determined with the additional input data over time via, e.g., machine learning.”); and automatically generating an output feedback signal corresponding to a detected intervention event based on the indirectly determined one or more quality characteristics and respective predetermined targets (Fig. 2, para [0012] and para[0044] discloses “In one example, a forward (open loop) control operation is enabled to identify and automatically implement a corrective action for one or more machine operating parameters, via regulation of the associated working implements, e.g., pumps in the adhesive coating application system 118.”  Similarly, claims 4, 12, and 17.). 
Although Buist on para [0032] discloses that “the controller 132 configured to directly receive the aforementioned signals and perform specified data processing and control functions, while separately corresponding with a remote or centrally located controller 150 via a communications network…”, nevertheless, Buist does not expressly discloses:  indirectly determining one or more quality characteristics in the manufactured creped product, substantially in real time, based at least on one or more of the signals corresponding to directly measured variables.
In the same field of art, Von Drasek is directed to a creping operation that covers detection and prevention of chatter in doctor blades used for cleaning residual coating from the Yankee surface as well as the cut-off doctor blade used during maintenance operations on the creping doctor blade.  Von Drasek and Buist are both directed to control the operation of Yankee Dryer chemistry for manufacturing creped products. That being said, Von Drasek discloses:  indirectly determining one or more quality characteristics in the manufactured creped product, substantially in real time, based at least on one or more of the signals corresponding to directly measured variables (Para [0054] discloses “In at least one embodiment the method comprises the steps of detecting directly or indirectly the vibration of the crepe doctor blade. In at least one embodiment the sensor technology is robust enough to operate in harsh environmental conditions. The conditions include one or more of high dust levels, high moisture levels and temperatures >125.degree.C.”  It is obvious that an artisan could readily apply the same concept to indirectly determine the good crepe quality and softness of the products such as tissue or paper towel accordingly.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the real time regulation of Yankee Dryer of Buist by using the concept of a method that detects the onset of creping doctor blade chatter and by alerting machine operators that blade chatter conditions are imminent as taught by Von Drasek so as to allows operators to take corrective action avoiding runnability problems and preventing damage to the Yankee dryer surface.  Similarly, one of ordinary skill in the art, upon reading Von Drasek disclosure, would also have been motivated to apply its teaching of utilizing the concept of higher level of alarming by using a time integrated approach to account for both intensity of the alarm variable and duration and then combining these different aspects with a predictive model incorporates process-operating conditions to enhance the alarming sensitivity for earlier detection and reduce false positives. 
     
Regarding claim 2, Buist in view of Von Drasek discloses all of the limitations of its base claim 1.  Buist further discloses:  further comprising: generating a value for total suspended solids associated with the stock flow based on a first predetermined correlation with one or more directly measured variables, generating a value for total dissolved solids associated with the stock flow based on a second predetermined correlation with one or more directly measured variables, and predicting a natural coating potential to be applied from the fibrous sheet to the surface of the Yankee dryer, substantially in real time, based at least in part on the generated values for total suspended solids and total dissolved solids, wherein the indirectly determined one or more quality characteristics are further based at least on the predicted natural coating potential to be applied from the fibrous sheet to the Yankee dryer (Para [0031], [0038], [0049], and specifically, claims 8 and 16 disclose all of the limitations of this claim.).  

Regarding claim 3, Buist in view of Von Drasek discloses all of the limitations of its base claim 2.  Buist further discloses:  further comprising: determining an optimal adhesive coating feed rate for projection upon the surface of the Yankee dryer, based at least in part on the predicted natural coating potential; and generating one or more feedback signals to the adhesive coating application unit to automatically regulate the adhesive coating feed rate based on a comparison of the determined optimal value with an actual adhesive coating feed rate (Fig. 2, para [0042-0044], para [0044] discloses “the controller may further be provided with an automatic mode 140, wherein the optimal feed rate value(s) may be compared with respective actual values or detected feed rate values, and control signals generated based thereon.” And claims 2-4.).  

Regarding claim 4, Buist in view of Von Drasek discloses all of the limitations of its base claim 2.  Von Drasek further discloses:  wherein the directly measured variables for respective process components comprise directly measured vibrations of the blade, and the indirectly determined one or more quality characteristics are further based at least on the vibrations of the blade (All over disclosure, for example, Fig. 8, and para [0053-0055].  Para [0068] discloses “In at least one embodiment the alarming method also involves a predictive model that reduces or removes the process dynamics contributing to the measured vibration. The benefit of using a predictive model is improved alarming sensitivity and reduction in false positive alarms.” Also, claims 1, 5-7, and 9-11.).  

Regarding claim 5, Buist in view of Von Drasek discloses all of the limitations of its base claim 4.  Von Drasek further discloses:  wherein the directly measured vibrations of the blade comprise measured tangential and perpendicular vibrations of the blade via two perpendicularly mounted sensors, and wherein a resultant vibration characteristic is indirectly determined therefrom for comparison with a predetermined threshold value (The same explanation in claim 4 applies herein as well.).  
Regarding claim 6, Buist in view of Von Drasek discloses all of the limitations of its base claim 1.  Von Drasek further discloses:  wherein the indirectly determined one or more quality characteristics comprises one or more of: a softness of the manufactured creped product; a crepe count per unit for the manufactured creped product; and a bulk to basis weight for the manufactured creped product (Since the quality characteristics includes softness or basis weight, then para [0002] discloses “Creping breaks a large number of fiber-to-fiber bonds in the sheet, imparting the qualities of bulk, stretch, absorbency, and softness which are characteristic of tissue. The amount of adhesion provided by the coating adhesive plays a significant role in the development of these tissue properties.” And para [0006] discloses “operational practices or process conditions inducing excess vibration may include sheet moisture levels, coating chemistry, machine speed, basis weight, furnish, blade stick out and loading pressure, etc. can be attended to without interrupting production.”).  

Regarding claim 7, Buist in view of Von Drasek discloses all of the limitations of its base claim 1.  Buist further discloses: wherein the detected intervention event is based on a threshold or range violation by at least one of the indirectly determined one or more quality characteristics (The entire Para [0044].).  

Regarding claim 8, Buist in view of Von Drasek discloses all of the limitations of its base claim 1.  Buist further discloses: wherein the detected intervention event is based on a non- threshold violation with respect to a target control value for at least one of the indirectly determined one or more quality characteristics (The entire Para [0045].).  

Regarding claim 9, Buist in view of Von Drasek discloses all of the limitations of its base claim 1.  Buist further discloses: wherein the output feedback signal is provided for automatic control of one or more actuators in the chemical feed stage for respective process components relating to the detected intervention event (Para [0046] discloses “In either of the manual or automatic operating modes, the controller 132 may generally be communicatively linked to the chemical pumps or local regulators or control actuators associated with the adhesive coating application system 118 for the purpose of implementing manual or automatic adjustments to particular feed rate settings.” The entire Para [0047] & [0052].).  

Regarding claim 10, Buist in view of Von Drasek discloses all of the limitations of its base claim 1.  Buist further discloses: wherein the output feedback signal is provided to a display unit upon which is generated a prompt corresponding to the detected intervention event (Fig. 2, display unit 138, and para [0047-0046] & [0052].).  

Regarding claim 11, Buist discloses:  A system for proactive process intervention in an industrial facility manufacturing creped products via a chemical feed stage and a Yankee dryer stage (Title; Abstract discloses “A method is provided for decision support in regulating an adhesive coating applied to Yankee dryers.” Fig. 1 depicts substantially the same configuration as the claimed invention, particularly, in Applicant disclosure’s Fig. 1.  Para [0002] discloses “manufacture of creped products such as, e.g., bath tissue, paper towels, napkins, etc.” Para [0025] discloses “The coating application system 118 may generally include one or more chemical additives provided in determined relative quantities into a mixing tank…”), wherein the chemical feed stage comprises a stock with one or more fiber sources from which a fibrous sheet is generated and transferred to engage a surface of the Yankee dryer (Para [0003-0004]), and wherein the Yankee dryer stage comprises an adhesive coating application unit and at least one blade configured to disengage the fibrous sheet from the surface of the Yankee dryer (Para [0003-0004]), the system comprising: a plurality of online sensors, each of the online sensors configured to produce signals corresponding to directly measured variables for respective process components (Figs. 1 and 2, para [0027] discloses “Online sensors are well known in the art for the purpose of sensing or calculating characteristics such as turbidity, conductivity, pH and the like, and exemplary such sensors are considered as being fully compatible with the scope of a system and method as disclosed herein. The term “online” as used herein may generally refer to the use of a sensor or sensor elements proximally located to the machine or associated process elements and generating output signals in real time.”); one or more communications devices functionally linked to the plurality of online sensors and configured to generate messages to a remote server via a communications network, wherein the generated messages comprise data corresponding to the directly measured variables for each of the respective components (Figs. 1 and 2 illustrates various communications devices and sensors in communication with one another.); the remote server comprising or functionally linked to a data storage further comprising models relating combinations of at least the directly measured variables to respective quality characteristics of at least the manufactured creped product (Figs. 1-2, para [0036] discloses “The controller 132 may be configured to include certain correlations, equations and/or algorithms in a local data storage, while continuously or periodically transmitting relevant data to the historical server, and for example periodically retrieving any changes to the correlations, equations and/or algorithms as may be determined with the additional input data over time via, e.g., machine learning.” And para [0043]); and automatically generate an output feedback signal corresponding to a detected intervention event based on the indirectly determined one or more quality characteristics and respective predetermined targets ( (Fig. 2, para [0012] and para[0044] discloses “In one example, a forward (open loop) control operation is enabled to identify and automatically implement a corrective action for one or more machine operating parameters, via regulation of the associated working implements, e.g., pumps in the adhesive coating application system 118.”  Similarly, claims 4, 12, and 17.).  
Although Buist on para [0032] discloses that “the controller 132 configured to directly receive the aforementioned signals and perform specified data processing and control functions, while separately corresponding with a remote or centrally located controller 150 via a communications network…”, nevertheless, Buist does not expressly discloses:  the server further configured to automatically indirectly determine one or more quality characteristics in the manufactured creped product    Customer No. 23456, substantially in real time, based at least on one or more of the signals corresponding to directly measured variables.
In the same field of art, Von Drasek is directed to a creping operation that covers detection and prevention of chatter in doctor blades used for cleaning residual coating from the Yankee surface as well as the cut-off doctor blade used during maintenance operations on the creping doctor blade.  Von Drasek and Buist are both directed to control the operation of yankee dryer chemistry for manufacturing creped products. That being said, Von Drasek discloses:  the server further configured to automatically indirectly determine one or more quality characteristics in the manufactured creped product    Customer No. 23456, substantially in real time, based at least on one or more of the signals corresponding to directly measured variables (Para [0054] discloses “In at least one embodiment the method comprises the steps of detecting directly or indirectly the vibration of the crepe doctor blade. In at least one embodiment the sensor technology is robust enough to operate in harsh environmental conditions. The conditions include one or more of high dust levels, high moisture levels and temperatures >125.degree.C.”  It is obvious that an artisan could readily apply the same concept to indirectly determine the good crepe quality and softness of the products such as tissue or paper towel accordingly.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the real time regulation of Yankee Dryer of Buist by using the concept of a method that detects the onset of creping doctor blade chatter and by alerting machine operators that blade chatter conditions are imminent as taught by Von Drasek so as to allows operators to take corrective action avoiding runnability problems and preventing damage to the Yankee dryer surface.  Similarly, one of ordinary skill in the art, upon reading Von Drasek disclosure, would also have been motivated to apply its teaching of utilizing the concept of higher level of alarming by using a time integrated approach to account for both intensity of the alarm variable and duration and then combining these different aspects with a predictive model incorporates process-operating conditions to enhance the alarming sensitivity for earlier detection and reduce false positives. 

Regarding claim 12, Buist in view of Von Drasek discloses all of the limitations of its base claim 11.  Buist further discloses:  wherein the server is further configured to: generate a value for total suspended solids associated with the stock flow based on a first predetermined correlation with one or more directly measured variables, generate a value for total dissolved solids associated with the stock flow based on a second predetermined correlation with one or more directly measured variables, and predict a natural coating potential to be applied from the fibrous sheet to the surface of the Yankee dryer, substantially in real time, based at least in part on the generated values for total suspended solids and total dissolved solids, wherein the indirectly determined one or more quality characteristics are further based at least on the predicted natural coating potential to be applied from the fibrous sheet to the Yankee dryer (Para [0031], [0038], [0043], [0049], and specifically, claims 8 and 16 disclose all of the limitations of this claim.).  

Regarding claim 13, Buist in view of Von Drasek discloses all of the limitations of its base claim 12.  Buist further discloses:  wherein the server is further configured to: determine an optimal adhesive coating feed rate for projection upon the surface of the Yankee dryer, based at least in part on the predicted natural coating potential; and 35Attorney Docket No. 20502US416-024100Customer No. 23456generate one or more feedback signals to the adhesive coating application unit to automatically regulate the adhesive coating feed rate based on a comparison of the determined optimal value with an actual adhesive coating feed rate (Fig. 2, para [0042-0044], para [0044] discloses “the controller may further be provided with an automatic mode 140, wherein the optimal feed rate value(s) may be compared with respective actual values or detected feed rate values, and control signals generated based thereon.” And claims 2-4.).  

Regarding claim 14, Buist in view of Von Drasek discloses all of the limitations of its base claim 12.  Von Drasek further discloses:  wherein the directly measured variables for respective process components comprise directly measured vibrations of the blade, and the indirectly determined one or more quality characteristics are further based at least on the vibrations of the blade (All over disclosure, for example, Fig. 8, and para [0053-0055].  Para [0068] discloses “In at least one embodiment the alarming method also involves a predictive model that reduces or removes the process dynamics contributing to the measured vibration. The benefit of using a predictive model is improved alarming sensitivity and reduction in false positive alarms.” Also, claims 1, 5-7, and 9-11.).   

Regarding claim 15, Buist in view of Von Drasek discloses all of the limitations of its base claim 14.  Von Drasek further discloses:  wherein the directly measured vibrations of the blade comprise measured tangential and perpendicular vibrations of the blade via two perpendicularly mounted sensors, and wherein a resultant vibration characteristic is indirectly determined therefrom for comparison with a predetermined threshold value (The same explanation in claim 4 applies herein as well.).  

Regarding claim 16, Buist in view of Von Drasek discloses all of the limitations of its base claim 11.  Von Drasek further discloses:  wherein the indirectly determined one or more quality characteristics comprise one or more of: a softness of the manufactured creped product; a crepe count per unit for the manufactured creped product; and a bulk to basis weight for the manufactured creped product ( Since the quality characteristics includes softness or basis weight, then para [0002] discloses “Creping breaks a large number of fiber-to-fiber bonds in the sheet, imparting the qualities of bulk, stretch, absorbency, and softness which are characteristic of tissue. The amount of adhesion provided by the coating adhesive plays a significant role in the development of these tissue properties.” And para [0006] discloses “operational practices or process conditions inducing excess vibration may include sheet moisture levels, coating chemistry, machine speed, basis weight, furnish, blade stick out and loading pressure, etc. can be attended to without interrupting production.”).  

Regarding claim 17, Buist in view of Von Drasek discloses all of the limitations of its base claim 11.  Buist further discloses:  wherein the detected intervention event is based on a threshold or range violation by at least one of the indirectly determined one or more quality characteristics ( The entire Para [0044].).  

Regarding claim 18, Buist in view of Von Drasek discloses all of the limitations of its base claim 11.  Buist further discloses:  wherein the detected intervention event is based on a non- threshold violation with respect to a target control value for at least one of the indirectly determined one or more quality characteristics (The entire Para [0045].).  

Regarding claim 19, Buist in view of Von Drasek discloses all of the limitations of its base claim 11.  Buist further discloses:  wherein the output feedback signal is provided for automatic control of one or more actuators in the chemical feed stage for respective process components relating to the detected intervention event (Para [0046] discloses “In either of the manual or automatic operating modes, the controller 132 may generally be communicatively linked to the chemical pumps or local regulators or control actuators associated with the adhesive coating application system 118 for the purpose of implementing manual or automatic adjustments to particular feed rate settings.” The entire Para [0047] & [0052].).  

Regarding claim 20, Buist in view of Von Drasek discloses all of the limitations of its base claim 1.  Buist further discloses:   wherein the output feedback signal is provided to a display unit upon which is generated a prompt corresponding to the detected intervention event (Fig. 2, display unit 138, and para [0047-0046] & [0052].).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748